DETAILED ACTION
	This Office Action is in response to Applicant’s arguments and amendments submitted on January 03, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David J. Powsner (Reg. No. 31,868) on February 09, 2021
. 
The application has been amended as follows:
Please amend claim 1 as followed:
A computer-implemented method for processing data, comprising:
executing an application that accesses a dynamic data model stored in a model repository, the dynamic data model including one or more tables, wherein the one or more tables comprise a set of scalar fields and wherein the one or more tables 
storing the scalar fields in a relational database that is separate from the data model and from the model repository and that is managed by a relational database management system;
using the data model to create one or more common table expressions of the one or more tables,
generating, using the one or more common table expressions, a first query for the relational database to obtain data from the relational database for use with the operation associated with the derived field, the first query using one or more joins on one or more of the fields/tables referenced in the derived field;
executing the first query against the relational database to provide the data for the derived field during runtime of the application.

Please amend claim 13 as followed:
A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for processing data, the method comprising:
executing an application that accesses a dynamic data model stored in a model repository, the dynamic data model including one or more tables, wherein the one or more tables comprise a set of scalar fields and wherein the one or more tables comprise a derived field that references one or more tables and/or other fields of the data model and that includes an operation to be performed thereon;

using the data model to create one or more common table expressions of the one or more tables,
generating, using the one or more common table expressions, a first query for the relational database to obtain data from the relational database for use with the operation associated with the derived field, the first query using one or more joins on one or more of the fields/tables referenced in the derived field; and
executing the first query against the relational database to provide the data for the derived field during runtime of the application.

Please amend claim 35 as followed:
A computer-implemented method for processing data, comprising: 
executing an application that accesses a dynamic data model stored in a model repository, the dynamic data model including one or more tables, wherein the one or more tables comprise a set of scalar fields and wherein the one or more tables comprise comprise a derived field that references the one or more tables and/or other fields of the data model and that includes an operation to be performed thereon; 
storing the scalar fields in a relational database that is separate from the data model and from the model repository and that is managed by a relational database management system;
using the data model to create one or more views of the one or more tables,

executing the first query against the relational database to provide the data for the derived field during runtime of the application.

Please amend claim 47 as followed:
A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for processing data, the method comprising:
executing an application that accesses a dynamic data model stored in a model repository, the dynamic data model including one or more tables, wherein the one or more tables comprise a set of scalar fields and wherein the one or more tables comprise comprise a derived field that references the one or more tables and/or other fields of the data model and that includes an operation to be performed thereon;
storing the scalar fields in a relational database that is separate from the data model and from the model repository and that is managed by a relational database management system;
using the data model to create one or more common table expressions of the one or more tables,
generating, using the one or more common table expressions, a first query for the relational database to obtain data from the relational database for use with the 
executing the first query against the relational database to provide the data for the derived field during runtime of the application.

Allowable Subject Matter
Claims 1-17 and 35-51.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in pages 15-20 remarks regarding independent claims 1, 8, 13, 35, 42 and 47 are persuasive. Examiner believes specifically invention to support dynamic updates to the data models during application runtime. Examiner believes the limitation of “executing an application that accesses a dynamic data model stored in a model repository, the dynamic data model including one or more tables, wherein the one or more tables comprise a set of scalar fields and wherein the one or more tables comprise a derived field that references the one or more tables and/or other fields of the data model and that includes an operation to be performed thereon; 
storing the scalar fields in a relational database that is separate from the data model and from the model repository and that is managed by a relational database management system;
using the data model to create one or more common table expressions of the one or more tables,
generating, using the one or more common table expressions, a first query for the relational database to obtain data from the relational database for use with the operation associated with the derived field, the first query using one or more joins on one or more of the fields/tables referenced in the derived field;
executing the first query against the relational database to provide the data for the derived field during runtime of the application" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendment in claims 1, 8, 13, 35, 42 and 47 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, executing an application that accesses a dynamic data model stored in a model repository, the dynamic data model including one or more tables, wherein the one or more tables comprise a set of scalar fields and wherein the one or more tables comprise a derived field that 
storing the scalar fields in a relational database that is separate from the data model and from the model repository and that is managed by a relational database management system;
using the data model to create one or more common table expressions of the one or more tables,
generating, using the one or more common table expressions, a first query for the relational database to obtain data from the relational database for use with the operation associated with the derived field, the first query using one or more joins on one or more of the fields/tables referenced in the derived field;
executing the first query against the relational database to provide the data for the derived field during runtime of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159